DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. Claims 1, 10 and 11 are pending and are examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1 and 3-10 under 35 U.S.C. 103 as being unpatentable over Gosmann et al. in view of Di Padova is withdrawn in view of the amendments to the claims and the cancelation of claims 3-9.
The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Gosmann et al. in view of Di Padova and the FDA publication is withdrawn in view of the amendments to the independent claim 1. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


New and maintained claim rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
To reiterate, the Specification disclosed three examples of treatment of psoriasis with Secukinumab and observed a regression of HPV associated conditions (warts and mucosal pre-neoplastic lesions).  At filling time, two antibodies targeting IL-17A (ixekizumab and secukinumab) and one targeting IL-17AR (brodalumab) were effectively used for treating psoriasis (see Gooderham et al. - cited by Applicant). However, Applicant claims the use of any antibody that inhibits or antagonizes the IL-17A pathway. A person of ordinary skill in the art, based on the Specification and the knowledge in the art, would conclude that just three antibodies do not constitute ta sufficient description of the genus as a whole. Applicant was not in possession of the method of use of the genus. In the best case scenario Applicant possessed the method using Secukinumab. 
On page 4 of the remarks Applicant argues that:  
“The application discloses that examples of such functional antibodies are known by
persons of ordinary skill in the art (see, e.g., paragraph [0063]-[0064 ]). It is also submitted that such functional antibodies are readily identifiable by persons of ordinary skill in the art. For example, one skilled person in the art can readily produce anti-IL17 A or anti-IL17 A receptor antibodies by immunization of animal hosts with the appropriate antigens, i.e. IL 17A or receptor of IL-17 A, using known and routine techniques. Then, the skilled person in the art can readily determine whether the obtained antibodies have an inhibitory or antagonistic effect against the IL17 signaling pathway, e.g., by measuring the expression of pro-inflammatory genes.


The arguments were carefully considered but not found persuasive because, first of all, the fact that a person of ordinary skill in the art can determine the antagonistic property of an antibody is an argument suited for an enablement rejection. As eloquently expressed by the courts, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 
Second, with respect to the “proof of establishing that anti-IL17A or anti-IL17 A receptor antibodies that inhibit or antagonize the IL-17 signaling pathway result in the useful therapeutic result.” Applicant provided a method of use of only an anti-IL17A antagonistic antibody (Secukinumab) and no use of an anti-IL17R antibody.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu H-Y and Tsai T-F (The impact of secukinumab treatment on the prevalence of human . 
The claims is drawn to are drawn to a method of treating a chronic infection caused by one or more human papillomaviruses (HPVs) selected from warts, condylomata, laryngeal papillomatosis and epidermodysplasia verruciformis, by administering (locally or systemically) an anti-IL-17A or an anti-IL-17 receptor antibody that is an inhibitor or an antagonist of IL-17 signaling pathway. 
Chiu and Tsai followed patients treated in the clinical trial NCT01544595 with anti-IL17A antibody secukinumab and investigated the prevalence of HPV in patients with psoriasis. The reference shows that Twelve weeks after secukinumab treatment, the prevalence of HPV DNA decreased to 32.3% and 51.6% in eyebrow hairs and skin scraping samples, respectively. At week 156, HPV DNA was expressed in a significantly lower percentage of eyebrow hairs and skin scraping samples (20.6% and 20.6%, respectively) compared with baseline (P = .013) (Fig 1). Elevated IL-17 was associated with inhibited effective host immune responses against HPV. 
The reference dose not specifically teach that the treatment was intended for treating warts. 
Jackson indicated a well-known fact in the art, namely that warts (common warts and condyloma acuminatum or verruca acuminate (genital wart)), are caused by human papillomaviruses (HPV) ([0018], [0058]).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have combined that teachings of Chiu et al. with the knowledge gained from Jackson and treat conditions caused by HPV (i.e. warts) with .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Chiu H-Y and Tsai T-F, in view of Jackson JM (both cited supra) and in further view of the previously cited January 2015 FDA publication (cited previously). 
The claims add the limitation that the antibody is administered systemically by subcutaneous injection with a 300 mg dose once a week for five weeks then every four weeks.
The teachings of Chiu and Jackson were presented supra and they were silent about the exact dose and time of treatment.
The package insert for Secukinumab revised January of 2015 page 1 states that the recommended dose is 300 mg by subcutaneous injection at weeks 0, 1, 2, 3, 4 followed by 300 mg every four weeks (FDA Page 1 column 1 ). This is the same dosage recited in claim 11.
Therefore, when treating an IL-17 mediated disease as described in Chiu H-Y and Jackson JM it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the recommended dosage and administration method 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647